 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    JOSE ARTEAGA,                                     Case No.: 1:19-cv-01001-SKO (PC)

12                        Plaintiff,                    ORDER DISCHARGING ORDER TO
                                                        SHOW CAUSE
13             v.
                                                        (Doc. 10)
14    D. NEVE, et al.,
15                        Defendants.
16

17            On November 18, 2019, the Court issued an order to show cause (OSC) why this action

18   should not be dismissed for Plaintiff’s failure to comply with a Court order. (Doc. 10.) The Court

19   ordered Plaintiff to respond to the OSC or, alternatively, to file an application to proceed in forma

20   pauperis (IFP) or pay the filing fee. (Id. at 2.) Plaintiff filed an IFP application on that same date.

21   (Doc. 11.) Accordingly, the court DISCHARGES the order to show cause issued on November

22   18, 2019.

23
     IT IS SO ORDERED.
24

25   Dated:      November 20, 2019                                  /s/   Sheila K. Oberto              .
26                                                       UNITED STATES MAGISTRATE JUDGE

27

28
